Title: To Thomas Jefferson from Alexander J. Dallas, 17 July 1804
From: Dallas, Alexander J.
To: Jefferson, Thomas


               
                  Sir,
                  Philadelphia 17 July 1804.
               
               A suit is depending in one of our Courts, between the Executors of George Croghan, and the Executors of Benjamin Hammet, in which it will, probably, be necessary, on the part of the Plaintiffs, to produce, or account for the loss of, certain Bills of Lading, for a quantity of silver, which Col. Croghan sent from America, to Mr. Hammet in England, in the year 1767. Samuel Wharton (formerly a Judge in Pennsylvania) states in a Deposition, of the 15h. of October 1785, that “when he embarked from France for Philadelphia (during the Revolutionary war) he deposited a Chest; in which those Bills were packed, with Benjamin Franklin Esqr., who has since arrived in Philadelphia, and who, as the Deponent was informed, had left the Chest under the care of Mr. Jefferson.”
               As this Deposition suggests the only chance of my Clients being able to trace the Bills of Lading, permit me to take the liberty of asking, whether you have any reccollection of the fact, mentioned by Mr. Wharton?
               I have the honor to be, with the highest respect and the sincerest attachment, Sir, Yr. mo. Hble Servt
               
                  
                     A. J. Dallas
                  
               
            